Citation Nr: 0205510	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  96-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss and 
otitis media.

The issue of entitlement to service connection for hearing 
loss and otitis media will be the subject of a later 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1964.  He also had a period of full-time training duty with 
the U.S. Army Reserves from November 1983 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
St. Louis VARO which denied service connection for PTSD.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for hearing loss and 
otitis media pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (January 23, 2002) 
(codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's and his representative's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence it needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  The veteran did not engage in combat during his active 
service and there is no credible supporting evidence that he 
experienced an inservice stressor which has been clinically 
linked to the development of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159); 38 C.F.R. § 3.304(f) (2001) and 67 Fed. Reg. 
10,330, 10,332 (March 7, 2002) (to be codified as amended at 
38 C.F.R. § 3.304(f)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A, 5107).  The change in the law is applicable 
to all claims filed on or after enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which are 
not final as of that date.  38 U.S.C.A. § 5107.  

VCAA essentially eliminates the requirement that an 
individual submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Initially, the Board finds that the duty to assist according 
to VCAA has been satisfied.  In this regard, the Board notes 
that the veteran has been informed of the elements necessary 
to support his claim and has been afforded the opportunity to 
submit supporting documentation or information.  By letter 
dated October 11, 2001, he was sent a communication 
describing all the elements necessary to support a claim.  
Attempts to obtain information have been accomplished by the 
RO.  Additionally, the veteran has been afforded hearings at 
the RO and his testimony has been recorded and associated 
with the file.  Accordingly, since the veteran has been 
informed of the requirements of the VCAA, there is no 
prejudice to him in proceeding to a discussion of the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, while this appeal was pending, the applicable rating 
criteria for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999.  See 64 Fed. Reg. 
32,807-32,808 (June 18, 1999), now codified at 38 C.F.R. 
§ 3.304(f) (2001).  That amendment implemented the United 
States Court of Appeals for Veterans Claims (Court) decision 
which held that 38 C.F.R. § 3.304(f) did not adequately 
reflect the law expressed in the governing statute, 
38 U.S.C.A. § 1154(b).  The effective date of the amendment 
is March 7, 1997, the date the decision was issued.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The regulation was again amended in March 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (March 7, 2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  The Board finds that 
the previous criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1999), 
(2001).  The 1999 amendments were primarily codified at the 
Court's decision in Cohen and brought 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991), which relaxed certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.  The 2002 
amendment primarily codifies VA's existing manual procedures 
that pertain to PTSD claims resulting from personal assault.

Historically, under the old regulations, service connection 
for PTSD required:  (1)  A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Under the new 
regulations, service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) medical evidence 
establishing a link between current symptoms and an inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  See 64 Fed. Reg. 
32,807-32,808 (June 18, 1999).

Also, VA has adopted the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-52,702 (1996).  The Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: The criteria  have 
changed from an objective ("would evoke...in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  The criteria now 
require exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  A more susceptible 
individual may have PTSD based on exposure to a stressor that 
would not necessarily have the same effect on "almost 
everyone."  The sufficiency of a stressor is accordingly now 
a clinical determination for the examining mental health 
professional.  Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, 
Chief Judge, concurring by way of synopsis).  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable to him or her.  See 
Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board concludes that service connection for PTSD is not 
warranted under either the new or the old regulation.  In 
rendering this conclusion, the Board, as noted above, notes 
that the substance of the previous 38 C.F.R. § 3.304(f) has 
not been significantly altered.  Under the new regulation, 
the three requirements remain essentially unchanged.  It 
still requires medical evidence of a current diagnosis, a 
medical link between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2001).  Therefore, because the general requirements of the 
regulation have not been substantively changed, the Board 
finds that the veteran was not prejudiced by not being 
notified of the change in the regulation.  Furthermore, as 
noted above, the RO has made several efforts to obtain all 
relevant items of evidence, and there is no reasonable 
possibility that further development would aid in 
substantiating  the claim.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical frame work and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to the actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98. 

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 
6 Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at  395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Service connection generally may be established for 
disability resulting from injury or disease during service or 
for inservice aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 101, 1110, 1131 ((West 1991); 38 C.F.R. 
§ 3.303(d) (2001).

In this case, the veteran's DD Form-214, his report of 
separation at discharge, indicates that he had no foreign 
military service during his three-year enlistment between 
1961 and 1964.  Official inquiry as to his service found that 
no military service could be documented thereafter until he 
entered the U.S. Army Reserves in June 1982.  There is no 
confirmation whatsoever in the record that the veteran ever 
served in Vietnam or Panama.

The evidence of record includes copies of documents which the 
veteran claims show him as having been awarded the Purple 
Heart Medal, the Army Commendation Medal, the Meritorious 
Unit Emblem, the Valorous Unit Emblem, and the American 
Defense Service Medal.  However, also of record is an April 
1998 memorandum from a military records' specialist at the RO 
indicating that the veteran's military personnel records for 
the active service between 1961 and 1964 showed he was 
eligible for the Parachutist Badge, and the Expert Marksman 
Badge, but nothing more.  The records pertaining to the 
veteran's service with the Army Reserves between 1982 and 
1984 reflect that he was entitled to the Expert Pistol Badge, 
the National Defense Service Medal, the Army Service Ribbon, 
and nothing else.  No other active duty was revealed by his 
records or by telephone contact with the Army Personnel 
Center in St. Louis.  Reference was made by the individual to 
the American Defense Service Medal, a medal which the veteran 
reported having been given.  However, it was noted this medal 
was only awarded for service between September 8, 1939, and 
December 7, 1941.  The record reflects the veteran was born 
on July 30, 1941.  In short, there is no credible, objective 
evidence showing the veteran ever had any combat service. 

Also of record is a report of contact prepared by a Veterans 
Benefits Counselor at the St. Louis Vet Center in February 
2000.  A friend accompanied the veteran to the Vet Center.  
The counselor noted that, when he questioned the award of the 
Combat Infantryman Badge, the friend pointed out that the 
veteran  had been given a military occupational specialty of 
combat infantryman in 1965.  The counselor noted this was one 
year subsequent to the veteran's separation from active duty.  
When the counselor alerted the veteran that he would have to 
provide a source of documents for the award of the Purple 
Heart Medal and the Combat Infantryman Badge, the veteran and 
his companion left immediately, allegedly to go to the 
National Personnel Records Center to obtain the 
documentation.  The team leader of the Vet Center contacted 
the counselor about two hours later to inform him that the 
veteran's friend called to report that the veteran had just 
left the Records Center where they were told that the form 
the friend of the veteran had shown the counselor as having 
been reportedly issued by the National Personnel Records 
Center was "entirely made up."  Concern was expressed about 
the possibility of altered documents.  

Of record is a report of contact from the Adjutant General of 
the State of Missouri indicating there were no records 
pertaining to the veteran.  

A communication dated in June 2000 from the National 
Personnel Records Center reflects there was no record of 
foreign service, to include Canal Zone service for the 
veteran.  It was noted that at one time the veteran had a 
service availability code that would have allowed for it, but 
the code was changed and the veteran did not actually go 
overseas.  Results of morning reports searches conducted to 
arrive at that conclusion were mailed.

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character.  For 
documentary evidence, a "VA adjudicator may properly consider 
internal consistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The United 
States Court of Appeals for the Federal Circuit has held that 
the Board "has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Based on a review of the evidence of record, the veteran 
either is an extremely poor historian (it is noted that he 
has been reported to have progressive dementia) which would 
reduce the probative value being placed on his allegations, 
or he has been fabricating his alleged stressors which would 
result in no probative value being placed on the allegations 
of inservice stressors.  The record shows a pattern of 
inconsistency.  

The RO has made diligent attempts to verify the veteran's 
report of combat experiences in service.  However, proper 
documentation has not been found from any source.  The 
reports of having combat exposure during service are not 
credible because of the obvious internal inconsistencies 
noted above and the lack of corroborating objective evidence.  
The inaccuracy of the claimed stressors renders the veteran's 
testimony and statements not credible as to any specific fact 
or otherwise corroborated by objective evidence.

The Board also notes that with regard to his alleged 
participation in combat, the veteran has not provided any 
specific dates in the incidents that occurred or the 
locations of the occurrence.  Additionally, he has not 
provided the names of any individual he allegedly witnessed 
being killed or wounded.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (holding that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor).  

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified inservice stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, when the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.


ORDER

Service connection for PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

